Citation Nr: 0119928	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to May 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought. 

The case was previously before the Board in January 2001, at 
which time it was Remanded to afford the veteran a hearing 
before the Board.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in actual combat with the enemy.

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

4.  Non-combat stressors relating to guard duty in Da Nang 
are verified and have been associated with a diagnosis of 
PTSD.




CONCLUSION OF LAW

The veteran does has PTSD as a result of military service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for PTSD.  In particular, the veteran maintains 
that he was exposed to stressful incidents during service in 
Vietnam, and that these incidents led to his development of 
PTSD.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and 
although verification of his claimed stressors has not been 
undertaken with the United States Armed Forces Center for 
Research of Unit Records (AFCRUR) because of the below 
disposition, the Board is of the opinion that the veteran has 
suffered no prejudice.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  In short, the Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim, and the 
Board will proceed with appellate disposition on the merits.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In particular as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The claim was filed in February 1999.  However, on June 18, 
1999 and retroactive to March 7, 1997, that regulation was 
amended to read as follows: Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (effective March 7, 
1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

VA would ordinarily be justified in concluding that certain 
military citations constitute sufficient evidence, in the 
absence of evidence to the contrary, that a particular 
veteran engaged in combat.  However, the records do not 
document receipt of such decorations and awards indicative of 
combat, and, accordingly, that weighs against the claim in 
this instance.  The veteran was assigned administrative 
duties in Da Nang during his tour in Vietnam.  He does not 
really assert that he was engaged in combat per se, rather 
his claimed stressors relate to assignments of perimeter 
guard duty and one occasion when he was in a bunker with his 
rifle during an enemy attack when he was without ammunition 
and was not supplied with ammunition until after the attack 
was over.  Accordingly, the Board considers that the 
preponderance of the evidence is against the veteran having 
served in combat.

A service comrade statement received in June 2000 establishes 
that a helicopter facility at the Da Nang air base where the 
veteran was assigned was attacked, but the comrade does not 
corroborate the veteran's presence during the attack.  At his 
hearing, the veteran indicated that he only saw a flare 
during the aforesaid attack, which suggests that he was not 
in proximity to the helicopter facility.  Moreover, the buddy 
statement also suggests that the author was on guard duty 
during a "sapper" attack, but it does not place the veteran 
at the scene or in the vicinity.  The buddy statement also 
includes the phrase "[w]e were required on a number of 
occasions to stand guard."  The statement, particularly the 
term "we", supports the conclusion that personnel whose 
duties would not ordinarily include guard duty, such as the 
veteran, also stood guard duty.  Some of the veteran's other 
claimed stressors relate to the veteran's experience with 
perimeter guard duty.  On one occasion, he relates that he 
knocked his helmet on the enemy side of some sand bags, and 
he was almost terrified that he had revealed his position to 
the enemy and would be killed; also fearful that he would be 
shot by another guard, did not retrieve his helmet until 
daylight.  Another occasion relates to his being in a bunker 
during an enemy attack without ammunition and not being 
supplied with any ammo until after the attack.

The existence of an event alleged as a "stressor" that 
results in PTSD (though not the adequacy of the alleged event 
to cause PTSD), is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  In 
West v. Brown, 7 Vet. App. 70 (1994), it was held that when a 
veteran did not directly engage in combat with the enemy, his 
lay testimony, by itself, would not be enough to establish 
the occurrence of an alleged stressor.  However, in Souzzi v. 
Brown, 10 Vet. App. 307 (1997), it was determined that each 
and every detail of an otherwise verified stressor need not 
be verified in support of a veteran's claimed stressor.  Such 
evidence is to be viewed in the light most favorable to the 
veteran.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3.  In 
this case, the veteran appears credible and the record, 
construed in a light most favorable to the veteran supports 
the claimed stressors.

Several medical reports, including a September 1999 VA 
examination, support the veteran being diagnosed with PTSD 
based on at least one of his corroborated stressors.  

The Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, 1994 (DSM-IV) of the American Psychiatric 
Association pertaining to the adequacy of a stressor looks 
subjectively to the susceptibility of the individual to a 
stressful event.  Previously, under an earlier version, DSM-
III-R, standards required a stressful "event that is outside 
the range of usual human experience and that would be 
markedly distressing to almost anyone."  Cohen v. Brown, 10 
Vet. App. 128, 140-144 (1997), citing Zarycki, 6 Vet. App. at 
99; 38 C.F.R. §§ 4.125, 4.126; DSM-III-R.  A clear diagnosis 
of PTSD by a mental health professional must be presumed to 
concur with the applicable diagnostic criteria for that 
disorder in terms of the adequacy of the symptomatology and 
the stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Such 
is the case here.  In view of the foregoing, the Board must 
conclude that the veteran's claim of service connection for 
PTSD should be granted.



ORDER

Entitlement to service connection for PTSD is granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

